Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed 01/10/2022, the following has occurred: claims 1-2, 11-12, 15-17, and 19 have been amended.  Now, claims 1-20 remain pending.
Based on the amendments to the claims, claims 11-15 are no longer interpreted as invoking 112(f). Additionally, the previous rejections under 35 U.S.C. 112(b) are withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are directed to a “computer program product” comprising “a computer-readable storage medium…”  The specification states “a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” (see paragraph 0054).  The examiner understands this passage of the specification as explicitly limiting the scope the of the claimed “computer-readable storage medium” to exclude all forms of transitory media
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites identifying a main content portion of a written record of a doctor-patient conversation; extracting the main content portion from the doctor-patient conversation; dividing the main content portion into sections according to a pre-defined set of sections; identifying a section type of a pre-defined set of section types to assign the main content portion to, comprising: generating at least one word vector based on the main content portion; generating at least one sentence vector based at least in part on the at least one word vector; generating an entity vector based on at least one medical entity identified in the main content portion; and based on respective contents of the sections, generating a medical record according to a pre-defined template.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity.  For example, a user could obtain a physical copy of a written record of the conversation, manually or mentally, extract some of the recorded conversation and divide it into pre-defined sections, manually identify and generate (e.g. by writing with pen and paper) words, sentences, and entities from the content of the conversation; and use the sections to manually create a medical record using a pre-defined template such as a blank, paper form.  This is an example of managing personal behavior by following rules or instructions, which is a type of Certain Methods of Organizing Human Activity.
Claims 2-10 incorporate the abstract idea of claim 1 through dependency and recite additional steps that, given the broadest reasonable interpretation, also cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity.  For example, claim 2 encompasses a user listening to a verbal conversation between doctor and patient and manually transcribing it in written form.  Claims 3-9 further define and expand on the information identified in the above identified abstract idea.  Therefore, the analysis set forth above is incorporated for these claims 
This judicial exception is not integrated into a practical application because the additional step of “processing the at least one sentence vector and the at least one entity vector using a trained neural network, wherein the trained neural network is a deep learning model trained to categorize input features based on section type” is analogous to adding the words “apply it” to the abstract idea. None of the remaining limitations are dependent on the “processing” by the “trained neural network,” the “trained neural network” is recited at a high degree of generality and encompasses the operations of a generic computer component.  The written description discloses that the recited computer components encompass generic components including “a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks” (see paragraph 0058). Therefore, this step is insufficient to integrate the abstract idea into a practical application. See MPEP. 2106.05(f). Furthermore, as set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application the claims do not recite any additional elements beyond the abstract idea set forth above other than the “trained neural network.  As explained above, simply adding an equivalent of the words “apply it” to the abstract idea in insufficient to transform the abstract idea into patent-eligible subject matter. Furthermore, using generic computer components to perform abstract ideas does not Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Claim 11 recites identifying a main portion of a written doctor-patient conversation; extracting the main portion of the written doctor-patient conversation; assigning individual statements of the main portion to corresponding sections of the main portion; and based on respective contents of the sections, generating a medical record according to a pre-defined template.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer component, including “a processor; and a memory storage device, including processor-executable instructions that when performed by the processor perform an operation.”  But for the recitation of these generic computer components, the claim encompasses a user manually identifying and extracting data from a written doctor-patient conversation, manually assigning statements within the portions, and manually generating a medical records, such as a paper record, according to a pre-defined template. This is an example of managing personal behavior by following rules or instructions, which is a type of Certain Methods of Organizing Human Activity.
Claims 12-15 incorporate the abstract idea of claim 1 through dependency and recite additional steps that, given the broadest reasonable interpretation, also cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components noted above.  But for the recitation of these generic computer components, claim 12 encompasses a user listening to a verbal dialogue between doctor and patient and manually transcribing it in written form.  But for the recitation of generic computer components, claims 13-15 further define and expand on the information identified in the above identified abstract idea.  Therefore, the analysis set forth above is incorporated for these claims as well.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  Additionally, the additional recitation of performing the assigning by  “using a trained neural network, wherein the trained neural network is a deep learning model trained to categorize input features based on section type” is analogous to adding the words “apply it” to the abstract idea. None of the remaining limitations are dependent on the use of the “trained neural network,” the “trained neural network” is recited at a high degree of generality and encompasses the operations of a generic computer component. The written description discloses that the recited computer components encompass generic components including “a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks” (see paragraph 0058).  This step is insufficient to integrate the abstract idea into a practical application. See MPEP. 2106.05(f). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Therefore, the claimed limitations, considered alone or in combination, do not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Although the claims recite a “trained neural network,” as explained above, simply adding an equivalent of the words “apply it” to the abstract idea in insufficient to transform the abstract idea into patent-eligible subject Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Claim 16 recites identify a main content portion of a written record of a doctor-patient conversation; extract the main content portion from the conversation; divide the main content portion into sections according to a pre-defined set of sections; identifying a section type of a pre-defined set of section types to assign the main content portion to, comprising: generate at least one word vector based on the main content portion; generate at least one sentence vector based at least in part on the at least one word vector; generate an entity vector based on at least one medical entity identified in the main content portion; and based on respective content of the sections, generate a medical record according to a pre-defined template.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components.  The claim recites “a computer program product for generating medical records from a doctor-patient dialogue, the computer program product comprising: a computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to” carry out the abstract idea.  But for the recitation of these generic computer components, the claims encompass, a user obtaining a physical copy of a written record of the conversation, manually or mentally, extracting some of the recorded conversation and dividing it into pre-defined sections, manually identify and generate (e.g. by writing with pen and paper) words, sentences, and entities from the content of the conversation; and using those sections to manually create a medical record using a pre-defined template such as a blank, paper form.  This is an example of managing personal behavior by following rules or instructions, which is a type of Certain Methods of Organizing Human Activity.
Claims 17-20 incorporate the abstract idea of claim 1 through dependency and recite additional steps that, given the broadest reasonable interpretation, also cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components.  As noted above, the claims recite “a computer program product…” for carrying out the abstract idea.  But for the recitation of these generic computer components, claim 17 encompasses a user listening to a verbal conversation between doctor and patient and manually transcribing it in written form.  But for the recitation of generic computer components, claims 18-20 further define and expand on the information identified in the above identified abstract idea.  Therefore, the analysis set forth above is incorporated for these claims as well.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As noted above, the claims recite “a computer program product…” for carrying out the abstract idea.  Furthermore, the additional step of “processing the at least one sentence vector and the at least one entity vector using a trained neural network, wherein the trained neural network is a deep learning model trained to categorize input features based on section type” is analogous to adding the words “apply it” to the abstract idea. None of the remaining limitations are dependent on the “processing” by the “trained neural network,” the “trained neural network” is recited at a high degree of generality and encompasses the operations of a generic computer component. The written description discloses that the recited computer components encompass generic components including “a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks” (see paragraph 0058).  Therefore, this step is insufficient to integrate the abstract idea into a practical application. See MPEP. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. Although the claims recite a “trained neural network,” as explained above, simply adding an equivalent of the words “apply it” to the abstract idea in insufficient to transform the abstract idea into patent-eligible subject matter. Furthermore, using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodish-Wachs, US Patent No. 11,062,704 in view of Leventhal, US Patent Application Publication No. 2020/0185102.
As per claim 1, Kodish-Wachs teaches a method comprising: identifying a main content portion of a written record of a doctor-patient conversation (see column 5, lines 25-27; main content portion is the dialogue data stored in memory from the captured dialogues); extracting the main content portion from the doctor-patient conversation (see column 5, lines 25-27); dividing the main content portion into sections according to a pre-defined set of sections (see column 5, lines 27-32; dialogue data is divided into segments comprising target concepts); identifying a section type of a pre-defined set of section types to assign the main content portion to (see column 5, lines 27-32; target concepts of the segments represent section types), comprising: generating at least one word vector based on the main content portion (see column 6, lines 33-37 and 43-48; generated dialog data includes one or more words); generating at least one sentence vector based at least in part on the at least one word vector (see column 6, lines 33-37 and 43-48; a group of generated words can result in a generated sentence); generating an entity vector based on at least one medical entity identified in the main content portion (see column 6, lines 47-52; each dialog segment may be associated with a particular entity); and processing the at least one sentence vector and the at least one entity vector using a neural network (see column 6, line 53 – column 7, line 3; dialog segments may be parsed to identify a target concept that includes an utterance that is communicated by one entity to another entity based on a weighting scheme which can include a neural network) and based on respective contents of the sections, generating a medical record according to a pre-defined template (see column 5, lines 38-40; segmented data is used to generate structured dialogue data which can represent a medical record (column 15, lines 30-39 for example)
Kodish-Wachs does not explicitly teach the neural network that processes the dialogue data as described above is a trained neural network that is a deep learning model trained to categorize input features based on section type.  Leventhal teaches processing conversation data with a trained neural network that is a deep learning model trained to categorize input features based on section type (see paragraph 0070 describing training the model with conversation data in the form of doctor-patient notes to categorize input features based in section type (Symptom-Attribute-Value combinations); paragraph 0298 describing model classifier as a deep learning neural network; paragraph 0171 further describes identifying section types in the form of diagnosis categories using the neural network). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to supplement the processing, including with the neural network identified in Kodish-Wachs with the deep learning model of Leventhal with the motivation of improving the accuracy of the machine learning application in Kodish-Wachs (see paragraph 0008 of Leventhal).
As per claim 2, Kodish-Wachs teaches the method of claim 1 as described above.  Kodish-Wachs further teaches receiving the doctor-patient conversation in oral form, and using speech recognition, transforming the oral conversation into a written conversation (see column 5, lines 40-45 and column 6, lines 33-37; unformatted dialogue data can be processed using a natural language processor to create a transcription of the dialogue data, which is disclosed as including speech recognition).
As per claim 3, Kodish-Wachs teaches the method of claim 1 as described above.  Kodish-Wachs further teaches the pre-defined set of sections of the main portion includes a chief complaint section, a patient information section, and a medical advice section (see column 5, lines 19-24; chief complaint represented by patient symptoms, patient information represented by medical history, medical advice represented by medication intervention).
As per claim 4, Kodish-Wachs teaches the method of claim 1 as described above.  Kodish-Wachs further teaches the pre-defined template is one of a hard medical record format or a soft medical record (see column 15, lines 8-40; a variety of formats are disclosed for structuring the data into a record; at least some of these are encompassed by “hard” and some by “soft” in light of the specification which simply defines these formats as different levels of detail in the medical record data).
As per claim 5, Kodish-Wachs teaches the method of claim 4 as described above.  Kodish-Wachs further teaches the pre-defined template is a hard medical record format, and further comprising identifying values for one or more pre-defined medical entities in one or more of the sections (see column 14, lines 37-42; attributes of the utterances are encompassed by pre-defined medical entities).
As per claim 6, Kodish-Wachs teaches the method of claim 5 as described above.  Kodish-Wachs further teaches the medical record includes values for at least one of the pre-defined medical entities (see column 16, lines 7-13; a doctor’s note with results of the structured dialogue data is encompassed by the medical record including values for the medical entities).
As per claim 7, Kodish-Wachs teaches the method of claim 6 as described above.  Kodish-Wachs further teaches the pre-defined medical entities include symptom, diagnosis, drug and patient occupation (see Figure 4; shows examples of medical entities).  While the patient being a student in school could be considered a patient occupation, to the extent that patient occupation is not explicitly identified as one of the medical entities, this difference is only found in the non-functional, descriptive material of the medical record.  Therefore, this non-functional, descriptive material would not distinguish the claim from the prior art.
As per claim 8, Kodish-Wachs teaches the method of claim 1 as described above.  Kodish-Wachs further teaches the doctor-patient conversation includes a plurality of question and answer (QA) pairs (see column 5, lines 19-24).
As per claim 9, Kodish-Wachs teaches the method of claim 8 as described above.  Kodish-Wachs further teaches dividing the main content portion into sections further comprises assigning each QA pair see column 10, line 64 – column 11, lines 4; questions and responses are linked to identify and extract dialogue segments).
As per claim 10, Kodish-Wachs teaches the method of claim 8 as described above.  Kodish-Wachs further teaches assigning each QA pair or portion of a QA pair to one of the pre-defined sections further comprises: parsing each QA pair to obtain sentence vectors and entity vectors, and processing the sentence vectors and entity vectors to identify their section type (see column 11, lines 5-27 and Figure 4; phrases within sentences of each party are identified and used to identify the medical entities that are used for generating the structured dialogue data).
Claims 11-20 recite substantially similar system and computer program limitations to method claims 1-10 and, as such, are rejected for similar reasons as set forth above.

Response to Arguments
In the remarks filed 01/10/2022, Applicant argues that (1) the claims are not directed to an abstract idea because the recite the use of a trained neural network, similar to the example described in MPEP 2106.04(a)(1); (2) Kodish-Wachs fails to teach a trained neural network trained to categorize input features based on section type.
In response to argument (1), as explained in the updated 101 rejections set forth above, the recitation of user a “trained neural network,” as recited in the claims is analogous to adding the words “apply it” to the abstract idea.  one of the remaining limitations are dependent on the “processing” by the “trained neural network,” the “trained neural network” is recited at a high degree of generality and encompasses the operations of a generic computer component. Therefore, this step is insufficient to integrate the abstract idea into a practical application. See MPEP. 2106.05(f).
The examiner respectfully disagrees that the recitation of a “trained neural network” in the claims is similar to the example described in MPEP 2106.04(a)(1).  That example describes a specific 
Applicant’s argument (2) has been fully considered but is moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626